Citation Nr: 0334325	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  01-09 762	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular 
occlusive disease of the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from November 1945 to March 1947 and from October 1950 to 
August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the 
undersigned at a hearing in June 2002; a transcript of that 
hearing is associated with the claims files.  A motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Peripheral vascular occlusive disease of the lower 
extremities was first manifested more than one year 
subsequent to service discharge and is not etiologically 
related to the veteran's active service or to any service-
connected disability.

3.  No complex or controversial medical question is presented 
in this case.




CONCLUSIONS OF LAW

1.  Peripheral vascular occlusive disease of the lower 
extremities was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or 
aggravated during active service, and is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The criteria for referral of this case for an opinion of 
an independent medical expert (IME) have not been met.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in a 
supplement thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Specifically, the veteran was informed of the need to submit 
evidence demonstrating that his peripheral vascular occlusive 
disease of the lower extremities is related to active service 
or to a service-connected disability.  In letters dated in 
June 2001 and June 2003, the RO advised the veteran of the 
VCAA and of the information needed from him to enable the RO 
to obtain evidence in support of his claim, the assistance 
that VA would provide in obtaining evidence on his behalf, 
and the evidence that he should submit if he did not desire 
VA's assistance in obtaining such evidence.  Thus, to this 
extent, the Board is satisfied that the RO has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board acknowledges that the RO's June 2003 letter advised 
the veteran that he was to send the requested information and 
evidence within 30 days of the date of the letter.  Although 
the time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has since invalidated the VA regulation to the extent 
that it authorized VA to deny a claim before the expiration 
of the one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  In this case, however, the 
RO received correspondence from the veteran in July 2003 in 
which he specifically indicated that he had provided all the 
information he had.  Furthermore, in August 2003, the 
veteran's representative contacted VA and indicated the 
veteran did not wish to wait the 60-day period prior to 
recertification of the appeal to the Board.  Finally, the 
veteran has specifically requested that his case be advanced 
on the docket such that the Board can take prompt action on 
the appeal without further delay.  Based on the above, the 
Board is satisfied that the veteran has not been prejudiced 
as a result of the RO's failure to properly inform him of the 
time limit for the submission of additional evidence and 
information.

Relevant to the duty to assist, the claims files contain all 
available service medical records as well as identified 
records relevant to post-service treatment of the veteran's 
lower extremity symptoms.  The record also reflects that VA 
obtained multiple examinations and medical opinions relevant 
to the issue on appeal.  The veteran has charged that the 
examinations provided were inadequate and/or unfair.  His 
assertions are, however, unsubstantiated.  As documented in 
the claims files, to include in letters sent to the veteran, 
the examinations in question were conducted by board-
certified vascular specialists with access to relevant 
information in the veteran's medical files.  There is no 
indication that the physicians in question lack competence or 
are in any way unable to render an objective medical opinion 
as to the nature and etiology of the veteran's peripheral 
vascular occlusive disease of the lower extremities.  
Moreover, the veteran's claim of not having been examined or 
tested is not borne out by the record insofar as such shows 
clinical findings specific to the lower extremities and 
includes the results of diagnostic testing.  As such, the 
Board finds the medical evidence of record is sufficient to 
decide the appeal.  

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

IME

The Board may obtain an advisory medical opinion from a 
medical expert who is not a VA employee when, in its opinion, 
a medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, as 
discussed above, the nexus questions raised by the veteran 
have been addressed by competent medical specialists.  Again, 
the Board emphasizes that the VA opinions of record are in 
agreement, are based on a review of all of the relevant 
medical evidence, and are provided by physicians with the 
appropriate medical expertise.  As such, the Board finds that 
this appeal does not present a question of such medical 
complexity or controversy as to warrant an opinion from an 
IME.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war and arteriosclerosis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease may be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The report of physical examination completed at the time of 
discharge from the veteran's first period of verified army 
service in March 1947 shows that the cardiovascular was 
evaluated as normal, with the exception of varicose veins.  
No arterial problems were noted.

VA hospital records show that the veteran was admitted for 
hospitalization in September 1949 with malunion of the lower 
left tibia of seven months' duration after having injured his 
left leg with an axe in April 1949.  His history was 
otherwise noted to be noncontributory.  The veteran was again 
admitted in March 1950, complaining of left ankle pain.  The 
clinical history included an old shrapnel wound of the ankle.  
Left foot and ankle X-rays were negative for arthritis in 
1950.  Diagnoses on the hospital summary included residuals 
of a shrapnel injury to the left foot, for which no treatment 
was necessary, and post-operative residuals of a compound 
fracture of the left tibia at the junction of the middle and 
lower thirds, manifested by malalignment of the tibia, which 
was treated and improved.  Also noted was the presence of 
traumatic arthritis of the left ankle joint.  No arterial 
involvement was noted.

A November 1950 service medical entry notes that the veteran 
had a scar at the left ankle and that he had been injured 
playing football.  A 1944 shrapnel wound injury to the ankle, 
prior to service, was also noted.

In 1950 the veteran filed a claim of entitlement to service 
connection for a lower extremity disability, claiming 
residuals of frozen feet and residuals of a gunshot wound 
injury.  

A service medical entry labeled "progress note," dated in 
January 1951, notes that the veteran had incurred a compound 
fracture of the left thigh in 1944 while serving in the 
Merchant Marines.  The service medical professional opined 
that the veteran may have aggravated the left tibia by 
wearing combat boots, which aggravated the fracture scar.  
The diagnosis was osteomyelitis of the lower third of the 
left tibia.  No arterial involvement was noted.

Service medical records dated in December 1951 show that the 
veteran was hospitalized with cellulitis of the skin of the 
left leg, above the ankle.  The veteran's history of having 
injured his leg with an axe and then subsequently developing 
osteomyelitis was noted.  

Service medical records dated in July 1952 reflect treatment 
of the veteran for osteomyelitis of the left tibia, with note 
that the veteran incurred injury while chopping wood as a 
civilian in July 1947.  

An October 1952 VA narrative summary shows that the veteran 
was treated for chronic osteomyelitis of the left leg.  A 
February 1953 VA hospital summary reflects a diagnosis of 
bilateral varicose veins, treated with excision and ligation.  

The report of a July 1952 medical examination at separation 
from service notes a scar formation on the lower third of the 
left tibia at an old fracture site.  No arterial disease was 
noted.

In June 1965, the veteran presented for a VA examination.  
The examiner noted that osteomyelitis and residuals of an old 
fracture of the left tibia were unchanged.  Also noted were 
reoccurring varicose veins in both lower extremities.

In a rating decision dated in July 1965, the RO granted 
service connection for bilateral varicose veins, based on 
service evidence showing that such were manifested in 1947 at 
the time of discharge.

In a decision dated in March 1966, the Board denied service 
connection for osteomyelitis of the left ankle and also 
denied entitlement to an increased rating for bilateral 
varicose veins.

At VA examinations in 1971 and 1974, the veteran complained 
of leg swelling and aching; the impressions were varicose 
veins and prior injuries to the left lower extremity, with 
resulting arthritis in the knee and ankle.  No arterial 
involvement was noted.

In November 1989, the RO denied reopening the veteran's claim 
of entitlement to service connection for residuals of injury 
to the left leg and ankle.

VA outpatient records from 1990 through 1992 include note of 
treatment and following for venous insufficiency/varicose 
veins.  A May 1990 note shows a diagnosis of peripheral 
vascular disease and a July 1990 record includes an 
assessment of rule out peripheral arterial insufficiency.  A 
September 1990 Doppler ultrasound of the left lower extremity 
showed no venous abnormality.  A May 1993 lower extremity 
arterial ultrasound was interpreted as negative.  

A VA outpatient note dated in February 1999 notes the 
presence of peripheral vascular disease as well as 
symptomatic varicose veins.  A March 1999 record notes that 
the diagnoses included peripheral vascular disease, venous 
insufficiency, and post phlebitic syndrome.  A May 1999 VA 
outpatient record shows that popliteal pulses were present.  

The report of a June 1999 VA examination reflects the 
veteran's complaints of burning pain in his feet and legs, as 
well as swelling in the lower extremities.  Arterial pulses 
were stated to be adequate bilaterally.  The examiner opined 
that the veteran's symptoms were not related to varicose 
veins. 

Sonographic examination in July 1999 revealed no evidence of 
deep venous thrombosis.  VA outpatient examination at that 
time showed moderate superficial varicosities.  

In a letter dated in July 2000, L. Nabors, M.D., noted that 
the veteran had diminished pulses in his feet consistent with 
peripheral vascular disease, as well as significant lower 
extremity varicosities.  

At the time of examination in August 2000, the VA examiner 
had no access to the veteran's records, other than the report 
of examination completed in June 1999.  The VA examiner 
indicated that the veteran's varicosities were unchanged 
since the prior examination.  The examiner concluded that the 
complaints of lower extremity burning and pain were not 
related to varicose veins.

In May 2001, the veteran reported for a VA examination.  The 
physician reviewed the claims files, noting a history of 
bilateral varicose veins since 1947 with lower extremity 
symptoms to include swelling, sharp pains and burning.  Also 
noted was the veteran's 54-year tobacco use history, with 
complete cessation in 1989.  Popliteal pulses were absent on 
the left.  Varicose veins were described as mild.  Ultrasound 
examination of the lower extremities revealed no deep venous 
occlusion, no deep venous thrombosis and no valvular 
incompetence in the deep venous system.  The VA examiner also 
noted that the veteran had bilateral infrainguinal occlusive 
disease with probable left superficial femoral artery 
occlusion.  The examiner concluded that there was no 
objective evidence to support the contention that the 
veteran's symptoms were related to lower extremity varicose 
veins or chronic venous insufficiency.  

In a letter dated in October 2001, VA advised the veteran 
that one of the physicians who conducted the VA examination 
of the veteran's lower extremities, Dr. Keeling, was a board-
certified surgeon, and that a second opinion from another 
physician, a vascular surgeon, Dr. Kieffer verified the 
initial findings and conclusion.  Another letter sets out 
that Dr. Kieffer conducted testing to include a lower 
extremity ultrasound examination before arriving at his 
conclusions.

In June 2002, the veteran testified before the undersigned in 
Washington, D.C.  The veteran argued that his peripheral 
vascular disease was secondary to his varicose veins.  The 
veteran alleged an inadequacy in the VA examinations of his 
lower extremities, stating that no testing was accomplished.  

In March 2003, a VA physician, Dr. Kieffer, reviewed the 
claims files, to include the report of the VA examination 
conducted in May 2001.  The examiner noted that the veteran 
had a long history of lower extremity edema associated with 
sharp and burning pains in the feet, ankles and calves, as 
well as mild bilateral varicosities and bilateral 
infrainguinal occlusive disease with occlusion of the left 
superficial femoral artery.  The VA physician noted that the 
veteran no longer actively used tobacco.  The physician 
stated that it was "very unlikely" that bilateral 
infrainguinal occlusive disease was related to the veteran's 
military service.  The physician noted that chronic lower 
extremity arterial occlusive problems could result from 
injury and that the veteran had experienced a shrapnel injury 
and a fracture in the past.  The physician stated, however, 
that there was no reference to any major vascular injury 
associated with the veteran's documented traumas.  The 
physician noted that popliteal pulses had been present and 
palpable at the time of examination in June 1999 and that if 
the veteran had then had occlusion of the left superficial 
femoral artery the popliteal pulse would not have been 
palpable.  The physician cited to testing in May 2001 as 
indicative of a progression of lower extremity arterial 
occlusive disease during the intervening interval.  Also 
noted was that the veteran's history of tobacco use, over a 
period of 54 years at a peak rate of three packs per day, 
constituted a major risk factor for accelerated 
atherosclerosis and that progression of a lower extremity 
arterial insufficiency secondary to a known risk factor 
seemed to apply to the veteran.  The VA physician stated that 
he could not rule out the possibility that a lower extremity 
injury played a part in the progression of the veteran's 
lower extremity arterial insufficiency.  The VA physician 
also opined that the bilateral infrainguinal occlusive 
disease with probable left superficial femoral artery 
occlusion was not caused or chronically worsened by service-
connected varicose veins and that the development of varicose 
veins was not known to cause or exacerbate lower extremity 
arterial occlusive disease.

The veteran has also submitted treatise evidence relevant to 
the causes, manifestations, and treatment of varicose veins. 

Analysis

The veteran argues that his peripheral vascular occlusive 
disease of the lower extremities is related to his varicose 
veins, setting out that both problems are similarly 
manifested in his lower extremities and that his lower 
extremity problems have worsened since service.  While the 
veteran may sincerely believe this, as a lay person, he is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Service medical records are completely negative for any 
injury or abnormal finding pertaining to the veteran's 
arterial system and for any diagnosis of peripheral vascular 
occlusive disease.  In fact, the first note of any arterial 
involvement or diagnosis of peripheral vascular occlusive 
disease is dated many decades after the veteran's final 
discharge from military service.  

In addition, there is no medical evidence of a nexus between 
the veteran's peripheral vascular occlusive disease of the 
lower extremities and his military service or service-
connected disability.  Although the VA physician who rendered 
an opinion in March 2003 stated that he could not completely 
rule out a role played by injury in the veteran's case, he 
opined that it was very unlikely that the veteran's 
peripheral vascular occlusive disease was related to injury.  
In fact, each of the medical opinions addressing the etiology 
of the veteran's peripheral vascular occlusive disease of the 
lower extremities is against the claim.  

The Board has considered the benefit of the doubt doctrine; 
however, as explained above, the preponderance of the 
evidence is against the claim.  As such, the benefit-of-the 
doubt doctrine is not applicable.  

ORDER

Entitlement to service connection for peripheral vascular 
occlusive disease of the lower extremities is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



